            Case 7:21-cv-01548-PMH Document 1 Filed 02/21/21 Page 1 of 13




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

Lauri McCauley, individually and on behalf of                  Case No. 7:21-cv-01548
all others similarly situated,
                                   Plaintiff,

                     - against -                               Class Action Complaint

Cooperative Regions of Organic Producer Pools,
                                                                Jury Trial Demanded
                                   Defendant

       Plaintiff alleges upon information and belief, except for allegations pertaining to plaintiff,

which are based on personal knowledge:


       1.      Cooperative Regions of Organic Producer Pools (“defendant”) manufactures,

distributes, markets, labels and sells half and half creamer under the Organic Valley brand with a

purported flavor of “French Vanilla” (“Product”).

       2.      The front label statement of “French Vanilla” and picture of the vanilla flower and

five cured vanilla beans represents the Product’s characterizing or main flavor as “French Vanilla.”
            Case 7:21-cv-01548-PMH Document 1 Filed 02/21/21 Page 2 of 13




       3.      “French Vanilla” refers to vanilla from vanilla beans grown in Madagascar, a former

French colony.

       4.      The side of the Product describes it as “flavored with organic fair trade vanilla.”




                                                  2
             Case 7:21-cv-01548-PMH Document 1 Filed 02/21/21 Page 3 of 13




        5.      Federal and state law require the Product’s front label to disclose the source of its

characterizing French vanilla flavor.1 21 C.F.R. § 101.22(i) (requiring statements as to whether

flavor is from the characterizing ingredient, natural flavor derived from the ingredient, natural

flavor from natural sources other than the ingredient or artificial sources).

        6.      The front label gives consumers the impression that the Product’s vanilla flavor or

taste is only from the ingredient of vanilla without flavors from non-vanilla sources or artificial

flavors. 21 C.F.R. § 101.22(c) (requiring disclosure of artificial flavor).

        7.      Defendant knows that consumers prefer products without added flavor statements –

“naturally flavored,” “other natural flavor,” “artificially flavored” – because this tells them the

flavor comes from the characterizing ingredient, i.e., from the vanilla plant.

        8.      Consumers rightly perceive such products as being more natural than other products.

        9.      After foods that get their flavor only from their characterizing ingredients, consumers

prefer natural flavors, which are from natural sources and made through natural processes.

        10.     These trends have caused demand for real vanilla to “steadily increase[e]…due to

consumer demand for natural foods that are free of artificial ingredients.”2

        11.     According to one flavor supplier, today’s consumers “want real vanilla, not imitation

[vanilla] flavoring” from artificial flavors and non-vanilla sources.

        12.     Consumers are willing to pay more for natural flavors like real vanilla and are

avoiding foods and beverages which contain artificial flavors.3

        13.     At least seven out of ten consumers avoid artificial flavors because they believe the




1
  The FDCA and its regulations are incorporated and adopted in the New York Agriculture and Markets Law (“AGM”)
and accompanying regulations. See Title 1, Official Compilation of Codes, Rules and Regulations of the State of New
York (“NYCRR”), 1 NYCRR § 259.1.
2
  Chagrin Valley Soap & Salve Company, FAQs, Why Are The Prices of Vanilla Bean Products Always Increasing?
3
  Nancy Gagliardi, Consumers Want Healthy Foods – And Will Pay More For Them, Forbes, Feb 18, 2015.


                                                        3
           Case 7:21-cv-01548-PMH Document 1 Filed 02/21/21 Page 4 of 13




synthetic ingredients are associated with detrimental health effects. 4

        14.     Vanilla (Vanilla planifolia Andrews and Vanilla tahitenis Moore) comes from an

orchid plant that originated in Mexico where it was first cultivated.

        15.     The vanilla orchid produces a fruit pod, the vanilla bean, which is the raw material

for vanilla flavorings.

        16.     The vanilla bean is heated in the sun for weeks, soaked in alcohol and its flavor

constituents extracted (vanilla extract).


I. Ingredient List Reveals the Front Label Representations of “French Vanilla” are Misleading

        17.     The Product’s ingredient list reveals flavor from vanilla but also “coconut flavor.”




              INGREDIENTS: Ingredients: Organic Grade A Milk And Cream, Organic
              Fair Trade Unrefined Cane Sugar, Organic Fair Trade Vanilla Flavor,
              Organic Coconut Flavor.

        18.     However, consumers are misled because the front label does not disclose that one of

the Product’s characterizing flavors is coconut, through words or pictures of coconuts.

        19.     Coconut flavor compounds are mainly lactones, which are responsible for the

“creamy” taste of coconuts.




4
 Alex Smolokoff, Natural color and flavor trends in food and beverage, Natural Products Insider, Oct. 11, 2019; Thea
Bourianne, Exploring today’s top ingredient trends and how they fit into our health-conscious world, March 26-28,
2018.


                                                         4
           Case 7:21-cv-01548-PMH Document 1 Filed 02/21/21 Page 5 of 13




        20.   The main flavor compounds in coconut are lactones, which provide “creamy” notes.

        21.   Lactones are one of the types of volatile constituents – with carbonyls, alcohols,

acids, esters and phenols necessary to produce the rich and mellow aroma of vanilla.

        22.   Analytical testing of the Product in the fall of 2020/winter of 2021 revealed it

contains γ-nonalactone (a lactone), a synthetic flavoring substance according to the FDA. 21

C.F.R.§ 172.515 (“Synthetic flavoring substances and adjuvants.”).

        23.   Gamma-nonalactone is from an artificial source and made through an artificial

process.

        24.   Gamma-nonalactone (γ-nonalactone) is not found in coconuts, which means even

consumers who seek out the ingredient list and observe “organic coconut flavor” will not know

this is an artificial coconut flavor.

        25.   The ingredient list conceals this added artificial coconut flavor with the use of the

term “organic coconut flavor” which misleads consumers.

        26.   The FDA has stated it is misleading to label a food or beverage as

“(French/Madagascar) Vanilla,” with an emphasis only on the vanilla used because this implies

the taste is exclusively or predominantly from vanilla, even though the flavor is not derived from

vanilla beans.

        27.   Gamma-nonalactone is a synthetic, artificial flavor that “simulates, resembles or

reinforces the characterizing flavor,” which requires the front label to state, “Artificially Flavored

French Vanilla,” “Artificially Flavored Coconut” and/or “French Vanilla and Coconut, Naturally

and Artificially Flavored.” 21 C.F.R. § 101.22(i)(2).

        28.   Reasonable consumers cannot know from reading the ingredient list that (1) the

added coconut flavor contains compounds which imitate and simulate vanilla’s flavor, (2) the




                                                  5
         Case 7:21-cv-01548-PMH Document 1 Filed 02/21/21 Page 6 of 13




Product contains artificial flavors and (3) the coconut flavoring compounds are present in greater

quantity than the vanilla flavor compounds.

       29.    Even though vanilla flavor is listed ahead of coconut flavor on the ingredient list, this

is based on weight.

       30.    Since the coconut flavor is more concentrated, it can be present in a lesser amount

yet still provide more flavoring to the Product than the vanilla flavor does.

       31.    This means the Product is further represented because its characterizing flavor should

be “Coconut” instead of “(French) Vanilla.”

       32.    Moreover, the analytical testing revealed the Product contained a trace or de minimis

amount of vanilla, based on the absence and relative amounts of critical flavor compounds.

       33.    The Product lacks the expected (French) vanilla taste because added γ-nonalactone

is not sufficient to replace what is provided from real French vanilla beans.

       34.    Reasonable consumers must and do rely on defendant to honestly report what its

products contain – natural ingredients, especially active ingredients that are natural.

       35.    Defendant misrepresented the Products through affirmative statements, half-truths,

and omissions.

       36.    Defendant sold more of the Product and at a higher price than it would have in

absence of this misconduct, resulting in additional profits at the expense of consumers.

       37.    Had plaintiff and the proposed class members known the truth, they would not have

bought the Product or would have paid less for it.

       38.    As a result of the false and misleading representations, the Product is sold at a

premium price, approximately no less than no less than $4.29 for 16 OZ, excluding tax, compared

to other similar products represented in a non-misleading way, and higher than it would be sold




                                                  6
          Case 7:21-cv-01548-PMH Document 1 Filed 02/21/21 Page 7 of 13




for absent the misleading representations and omissions.

                                     Jurisdiction and Venue


        39.   Jurisdiction is proper pursuant to Class Action Fairness Act of 2005 (“CAFA”). 28

U.S.C. § 1332(d)(2).

        40.   Under CAFA, district courts have original federal jurisdiction over class actions

involving (1) an aggregate amount in controversy of at least $5,000,000; and (2) minimal diversity.

        41.   Plaintiff Lauri McCauley is a citizen of New York.

        42.   Defendant Cooperative Regions of Organic Producer Pools is a Wisconsin

corporation or stock cooperative with a principal place of business in La Farge, Vernon County,

Wisconsin.

        43.   Diversity exists because plaintiff Lauri McCauley and defendant are citizens of

different states.

        44.   Upon information and belief, sales of the Product and any available statutory and

other monetary damages, exceed $5 million during the applicable statutes of limitations, exclusive

of interest and costs.

        45.   Venue is proper because a substantial part of the events or omissions giving rise to

the claim occurred here – plaintiff’s purchase of the Product.

        46.   Venue is further supported because many class members reside in this District.

                                                Parties

        47.   Plaintiff Lauri McCauley is a citizen of Cortlandt Manor, Westchester County, New

York.

        48.   Defendant Cooperative Regions of Organic Producer Pools is a Wisconsin

corporation or stock cooperative with a principal place of business in La Farge, Wisconsin, Vernon



                                                 7
          Case 7:21-cv-01548-PMH Document 1 Filed 02/21/21 Page 8 of 13




County.

       49.     Defendant is one of the largest organic dairy cooperative organizations in the country

and is known for its high-end cheese, milk, yogurts and coffee creamers.

       50.     The Product is sold to consumers from retail and online stores of third-parties across

the country.

       51.     Plaintiff bought the Product on one or more occasions within the statute of limitations

for each cause of action alleged, from one or more locations, including Stop & Shop, 1831 E Main

St, Peekskill, NY 10566, in 2020.

       52.     Plaintiff bought the Product at or exceeding the above-referenced price because she

wanted to buy a product with the qualities and attributes represented herein and relied upon what

the label indicated and/or omitted.

       53.     Plaintiff would not have purchased the Product in the absence of Defendant’s

misrepresentations and omissions.

       54.     The Product was worth less than what Plaintiff paid and she would not have paid as

much absent Defendant's false and misleading statements and omissions.

       55.     Plaintiff intends to, seeks to, and will purchase the Product again when she can do so

with the assurance that Product's labeling is consistent with its composition.

                                          Class Allegations


       56.     The class will consist of all purchasers of the Product who reside in New York,

Rhode Island, Connecticut, Maryland, Minnesota and Ohio during the applicable statutes of

limitations.

       57.     Plaintiff seeks class-wide injunctive relief based on Rule 23(b) in addition to a

monetary relief class.



                                                  8
         Case 7:21-cv-01548-PMH Document 1 Filed 02/21/21 Page 9 of 13




       58.    Common questions of law or fact predominate and include whether defendant’s

representations were and are misleading and if plaintiff and class members are entitled to damages.

       59.    Plaintiff's claims and basis for relief are typical to other members because all were

subjected to the same unfair and deceptive representations and actions.

       60.    Plaintiff is an adequate representative because her interests do not conflict with other

members.

       61.    No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

       62.    Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest relative to the scope of the harm.

       63.    Plaintiff's counsel is competent and experienced in complex class action litigation

and intends to protect class members’ interests adequately and fairly.

       64.    Plaintiff seeks class-wide injunctive relief because the practices continue.


                          New York General Business Law (“GBL”) §§ 349 & 350
                                    (Consumer Protection Statutes)

       65.    Plaintiff incorporates by reference all preceding paragraphs.

       66.    Plaintiff and class members desired to purchase products with the attributes

highlighted by the labeling and marketing.

       67.    Defendant’s acts and omissions are not unique to the parties and have a broader

impact on the public.

       68.    Defendant misrepresented the Product through its statements, omissions,

ambiguities, half-truths and/or actions.

       69.    Defendant intended that Plaintiff and the Class rely upon Defendant’s deceptive

conduct, and a reasonable person would in fact be misled by this deceptive conduct.


                                                  9
         Case 7:21-cv-01548-PMH Document 1 Filed 02/21/21 Page 10 of 13




       70.    Defendant knew or should have known that its representations about the Product’s

flavoring source were material and likely to mislead consumers.

       71.    Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                  Breaches of Express Warranty, Implied Warranty of Merchantability
                     and Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

       72.    Plaintiff incorporates by reference all preceding paragraphs.

       73.    The Product was manufactured, labeled and sold by defendant and warranted to

plaintiff and class members that it possessed substantive, functional, nutritional, qualitative,

compositional, organoleptic, sensory, physical and health-related attributes which it did not.

       74.    The presence or absence of the relevant components was expressly and impliedly

warranted to Plaintiff and others.

       75.    Defendant had a duty to disclose and/or provide non-deceptive descriptions and

marketing of the Product.

       76.    This duty is based on Defendant’s outsized role in the market for this type of Product.

       77.    Plaintiff provided or will provide notice to defendant, its agents, representatives,

retailers and their employees.

       78.    Defendant received notice and should have been aware of these misrepresentations

due to numerous complaints by regulators and consumers to its main office over the past several

years regarding the Product.

       79.    The Product did not conform to its affirmations of fact and promises due to

defendant’s actions and were not merchantable because they were not fit to pass in the trade as

advertised.

       80.    Plaintiff and class members would not have purchased the Product or paid as much



                                                 10
           Case 7:21-cv-01548-PMH Document 1 Filed 02/21/21 Page 11 of 13




if the true facts had been known, suffering damages.

                                        Negligent Misrepresentation

       81.    Plaintiff incorporates by reference all preceding paragraphs.

       82.    Defendant had a duty to truthfully represent the Product, which it breached.

       83.    This duty is based on defendant’s position, holding itself out as having special

knowledge and experience in the sale of the product type.

       84.    The representations took advantage of consumers’ cognitive shortcuts made at the

point-of-sale and their trust in defendant, a well-known and respected brand or entity in this sector.

       85.    Plaintiff and class members reasonably and justifiably relied on these negligent

misrepresentations and omissions, which served to induce and did induce, the purchase of the

Product.

       86.    Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                               Fraud


       87.    Plaintiff incorporates by reference all preceding paragraphs.

       88.    Defendant misrepresented and/or omitted the attributes and qualities of the Product.

       89.    Defendant’s fraudulent intent is evinced by its failure to accurately disclose the issues

described herein, when it knew not doing so would mislead consumers.

       90.    Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                           Unjust Enrichment

       91.    Plaintiff incorporates by reference all preceding paragraphs.

       92.    Defendant obtained benefits and monies because the Product was not as represented



                                                  11
         Case 7:21-cv-01548-PMH Document 1 Filed 02/21/21 Page 12 of 13




and expected, to the detriment and impoverishment of plaintiff and class members, who seek

restitution and disgorgement of inequitably obtained profits.

                                 Jury Demand and Prayer for Relief

Plaintiff demands a jury trial on all issues.

    WHEREFORE, Plaintiff prays for judgment:

   1. Declaring this a proper class action, certifying plaintiff as representative and the

       undersigned as counsel for the class;

   2. Entering preliminary and permanent injunctive relief by directing defendant to correct the

       challenged practices to comply with the law;

   3. Injunctive relief to remove, correct and/or refrain from the challenged practices and

       representations, and restitution and disgorgement for members of the class pursuant to the

       applicable laws;

   4. Awarding monetary damages, statutory damages pursuant to any statutory claims and

       interest pursuant to the common law and other statutory claims;

   5. Awarding costs and expenses, including reasonable fees for plaintiff's attorneys and

       experts; and

   6. Other and further relief as the Court deems just and proper.

Dated: February 21, 2021
                                                                Respectfully submitted,

                                                                Sheehan & Associates, P.C.
                                                                /s/Spencer Sheehan
                                                                Spencer Sheehan
                                                                60 Cutter Mill Rd Ste 409
                                                                Great Neck NY 11021-3104
                                                                Tel: (516) 268-7080
                                                                Fax: (516) 234-7800
                                                                spencer@spencersheehan.com




                                                12
        Case 7:21-cv-01548-PMH Document 1 Filed 02/21/21 Page 13 of 13




7:21-cv-01548
United States District Court
Southern District of New York

Lauri McCauley, individually and on behalf of all others similarly situated,


                                        Plaintiff,


        - against -


Cooperative Regions of Organic Producer Pools,


                                         Defendant




                                   Class Action Complaint



                       Sheehan & Associates, P.C.
                        60 Cutter Mill Rd Ste 409
                         Great Neck NY 11021-3104
                            Tel: (516) 268-7080
                            Fax: (516) 234-7800




Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: February 21, 2021
                                                                         /s/ Spencer Sheehan
                                                                          Spencer Sheehan
